                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TENNESSEE
                              Winchester Division
______________________________________________________________________________

ROBERT BELLAMY and
ROBERT TRAIL,

        Plaintiffs,

v.
                                                     No.: ________________

COFFEE COUNTY, TENNESSEE,
                                                     JURY DEMAND
        Defendant.


                                         COMPLAINT


        PLAINTIFFS, ROBERT BELLAMY and ROBERT TRAIL, bring this action against the

Defendant.

                        I. PARTIES, JURISDICTION, AND VENUE

1.      This case arises under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.

2.      The Court has subject matter jurisdiction pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 216(b) and 28 U.S.C. § 1337. The Court has supplemental jurisdiction over Plaintiffs’

state law claims. The Court has personal jurisdiction over Plaintiffs. The Court has personal

jurisdiction over Defendant Coffee County, who is a governmental entity in the State of Tennessee.

3.      Venue also lies in the Eastern District of Tennessee, pursuant to 28 U.S.C. § 1391, because

a substantial part of the alleged events or omissions giving rise to this action occurred in this

district.

4.      Plaintiffs are former employees of Defendant. During their employment with Defendant,

Plaintiffs are and have been covered employees under the FLSA.



      Case 4:21-cv-00017 Document 1 Filed 04/09/21 Page 1 of 5 PageID #: 1
5.       Defendant is a covered employer under the FLSA.

                                      II. INTRODUCTION

6.       Plaintiffs bring this claim under the FLSA, 29 U.S.C. § 216(b) for unpaid overtime.

                               III. FACTUAL BASIS FOR SUIT

7.       Plaintiffs were employees of Defendant Coffee County, serving as judicial commissioners

primarily issuing arrest warrants and search warrants.

8.       Plaintiff Bellamy worked for the Department from 2014 until he transferred to courthouse

officer on March 16, 2021.

9.       Plaintiff Trail worked for the Department from 2013 until his retirement on December 23,

2020.

10.      From 2004 until January 1, 2020, employers were required to pay employees $455/week

to satisfy the salary basis test for exempt employees under the FLSA.

11.      Beginning January 1, 2020, employers were required to pay employees $684/week to

satisfy the salary basis test for exempt employees under the FLSA.

12.      In 2018, Defendant paid Plaintiff Bellamy $882.69 every two weeks.

13.      In 2019, Defendant paid Plaintiff Bellamy $882.69 every two weeks.

14.      In 2020, Defendant paid Plaintiff Bellamy $909.15 every two weeks.

15.      In 2021, Defendant paid Plaintiff Bellamy $1,118.15 every two weeks until his transfer.

16.      From January 1, 2018, to the date of Plaintiff Bellamy’s retirement, Defendant did not pay

Plaintiff Bellamy the minimum salary pursuant to the FLSA’s salary basis test to qualify Plaintiff

Bellamy as an “exempt” employee.

17.      Defendant paid Plaintiff Trail $13.97/hour, or $558.80/week.


                                                 2




        Case 4:21-cv-00017 Document 1 Filed 04/09/21 Page 2 of 5 PageID #: 2
18.    From January 1, 2020, until Plaintiff Trail’s retirement, Defendant did not pay Plaintiff

Trail the minimum salary pursuant to the FLSA’s salary basis test to qualify Plaintiff Trail as an

“exempt” employee.

19.    Plaintiffs regularly worked in excess of 40 hours per week.

20.    In fact, Plaintiffs regularly worked 48-72 hours per week, depending on their schedule.

21.    Plaintiffs were told on more than one occasion that they were “hourly” employees but

would be paid as if they were “salaried” employees.

22.    Pursuant to County policy, each County employee was to receive 13 days of paid holidays;

however, Plaintiffs, as judicial commissioners, did not receive the 13 days of paid holidays.

23.    Hourly employees who work more than forty (40) hours per week are entitled to overtime

compensation for those hours worked in excess of forty (40). 29 C.F.R. § 778.101.

24.    Under the Fair Labor Standards Act, “overtime must be compensated at a rate not less than

one and one-half times the regular rate at which the employee is actually employed” during the

first forty (40) hours of work. 29 C.F.R. § 778.107. In the alternative, employees of municipalities

can be given comp time.

25.    Plaintiffs were regularly and repeatedly not compensated for overtime hours worked.

26.    For the time periods described herein, Defendant is not entitled to the benefits of any FLSA

exemptions because they failed to satisfy the salary basis test.

27.    Defendants’ intentional failure to pay Plaintiff and other similarly situated employees

overtime wages are willful violations of the FLSA.




                                                 3




      Case 4:21-cv-00017 Document 1 Filed 04/09/21 Page 3 of 5 PageID #: 3
                                        IV. CAUSES OF ACTION

                                                   Count 1

28.       The forgoing facts are incorporated by reference as if fully stated herein.

29.       Plaintiffs bring the following cause of action against Defendant:

                  A.         Willful failure to pay overtime wages in violation of the Fair Labor

                             Standards Act of 1938; and

                  B.         Unjust enrichment/Quantum Meruit/Breach of Contract for unpaid wages,

                             including holiday pay.

                                       VI. PRAYERS FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, PLAINTIFFS pray for the following relief:

30.       A declaratory judgment that Defendant has violated the overtime provisions of the FLSA,

31.       U.S.C. § 207, as to Plaintiffs;

32.       A declaratory judgment that Defendant’s violations of the FLSA were willful;

33.       An award to Plaintiffs in the amount of unpaid compensation to be proven at trial;

34.       An award to Plaintiffs of interest and liquidated damages in an amount equal to the

overtime compensation shown to be owed to them pursuant to 29 U.S.C. § 216(b);

35.       An award to Plaintiffs of reasonable attorneys’ fees and costs, pursuant to 29 U.S.C. §

216(b);

36.       An award to Plaintiffs for failing to compensate them for 13 days of paid holidays pursuant

to County policy;

37.       A trial by jury.

38.       An award of such other and further legal and equitable relief as may be appropriate.


                                                      4




      Case 4:21-cv-00017 Document 1 Filed 04/09/21 Page 4 of 5 PageID #: 4
 Respectfully submitted this the 9th day of April, 2021.


                                       Respectfully submitted,

                                       /s/Terry A. Fann
                                       Terry A. Fann (TN Bar No. 12968)
                                       Waldron,Fann & Parsley
                                       Terryfann@wfptnlaw.com
                                       101 North Maple Street
                                       Murfreesboro, TN 37130
                                       (615)890-7365

                                       &

                                       /s/Kerry Knox
                                       Kerry Knox (TN Bar No. 023302)
                                       kek@castelliknox.com
                                       117 South Academy Street
                                       Murfreesboro, TN 37130
                                       Telephone: (615) 896-1000
                                       Facsimile: (615) 896-1027




                                           5




Case 4:21-cv-00017 Document 1 Filed 04/09/21 Page 5 of 5 PageID #: 5
